Case 0:19-cv-60823-WPD Document 1 Entered on FLSD Docket 03/28/2019 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  SANDUSKY WELLNESS CENTER, LLC,                 )
  individually and as the representative of a    )
  class of similarly-situated persons,           )
                                                 )
                        Plaintiff,               )
                                                 )     Civil Action No:
                 v.                              )
                                                 )     CLASS ACTION
  SURPLUS DIABETICS, INC.,                       )
                                                 )
                        Defendant.               )

                                 CLASS ACTION COMPLAINT

         Plaintiff, SANDUSKY WELLNESS CENTER, LLC (“Plaintiff”), brings this action on

  behalf of itself and all others similarly situated, through its attorneys, and except as to those

  allegations pertaining to Plaintiff or its attorneys, which allegations are based upon personal

  knowledge, alleges the following upon information and belief against Defendant, SURPLUS

  DIABETICS, INC. (“Defendant”):

                                     PRELIMINARY STATEMENT

         1.      This case challenges Defendant’s practice of sending unsolicited facsimiles.

         2.      The federal Telephone Consumer Protection Act of 1991, as amended by the Junk

  Fax Prevention Act of 2005 (“JFPA”), 47 USC § 227 (hereafter “TCPA” or the “Act”), and the

  regulations promulgated under the Act, prohibit a person or entity from faxing or having an agent

  fax advertisements without the recipient’s prior express invitation or permission. The TCPA

  provides a private right of action and provides statutory damages of $500 per violation. Upon

  information and belief, Defendant have sent facsimile transmissions of unsolicited

  advertisements to Plaintiff and the Class in violation of the TCPA, including, but not limited to,

  the facsimile transmission of four unsolicited advertisements on or about March 29, 2018, June
Case 0:19-cv-60823-WPD Document 1 Entered on FLSD Docket 03/28/2019 Page 2 of 13



  8, 2018, June 27, 2018 and July 6, 2018 (“the Faxes”), true and correct copies of which are

  attached hereto as Exhibit A, and made a part hereof. The Faxes describe the commercial

  availability or quality of Defendant’s property, goods or services. Plaintiff is informed and

  believes, and upon such information and belief avers, that Defendant has sent, and continue to

  send, unsolicited advertisements via facsimile transmission in violation of the TCPA, including

  but not limited to those advertisements sent to Plaintiff.

         3.      The faxes promote the availability and quality of Defendant’s property, goods, or

  services.

         3.      Unsolicited faxes damage their recipients. A junk fax recipient loses the use of its

  fax machine, paper, and ink toner. An unsolicited fax wastes the recipient’s valuable time that

  would have been spent on something else. A junk fax intrudes into the recipient’s seclusion and

  violates the recipient’s right to privacy. Unsolicited faxes occupy fax lines, prevent fax machines

  from receiving authorized faxes, prevent their use for authorized outgoing faxes, cause undue

  wear and tear on the recipients’ fax machines, and require additional labor to attempt to discern

  the source and purpose of the unsolicited message.

         4.      On behalf of itself and all others similarly situated, Plaintiff brings this case as a

  class action asserting claims against Defendant under the TCPA. Plaintiff seeks to certify a class

  including faxes sent to Plaintiff and other advertisements sent without proper opt-out language or

  without prior express invitation or permission, whether sent to Plaintiff or not.

         5.      Plaintiff is informed and believes, and upon such information and belief avers,

  that this action is based upon a common nucleus of operative facts because the facsimile

  transmissions at issue were and are being done in the same or similar manner. This action is

  based on the same legal theory, namely liability under the TCPA. This action seeks relief

  expressly authorized by the TCPA: (i) injunctive relief enjoining Defendant, its employees,

                                                    2
Case 0:19-cv-60823-WPD Document 1 Entered on FLSD Docket 03/28/2019 Page 3 of 13



  agents, representatives, contractors, affiliates, and all persons and entities acting in concert with

  them, from sending unsolicited advertisements in violation of the TCPA; and (ii) an award of

  statutory damages in the minimum amount of $500 for each violation of the TCPA, and to have

  such damages trebled, as provided by § 227(b)(3) of the Act in the event willfulness in violating

  the TCPA is shown..

                                   JURISDICTION AND VENUE

           6.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C.

  § 227.

           7.      This court has personal jurisdiction over Defendant because Defendant transacts

  business within this judicial district, has made contacts within this judicial district, and/or has

  committed tortious acts within this judicial district.

                                               PARTIES

           8.      Plaintiff, SANDUSKY WELLNESS CENTER, LLC, is an Ohio limited liability

  company.

           9.      On information and belief, Defendant, SURPLUS DIABETICS, INC., is a

  Delaware corporation, with a principal place of business in Deerfield Beach, Florida.

                                                 FACTS

           10.     On or about March 29, 2018, June 8, 2018, June 27, 2018 and July 6, 2018,

  Defendant sent four unsolicited facsimiles to Plaintiff using a telephone facsimile machine,

  computer, or other device. Copies of the facsimiles are attached hereto as Exhibit A.

           11.     Defendant created or made Exhibit A, or directed a third party to do so, and

  Exhibit A was sent by or on behalf of Defendant with Defendant’s full knowledge and

  authorization.




                                                    3
Case 0:19-cv-60823-WPD Document 1 Entered on FLSD Docket 03/28/2019 Page 4 of 13



         12.     On information and belief, Defendant receives some or all of the revenues from

  the sale of the property, goods or services advertised on Exhibit A, and Defendant profits and

  benefits from the sale of the property, goods or services advertised on Exhibit A.

         13.     Plaintiff did not give Defendant “prior express invitation or permission” to send

  the faxes.

         14.     On information and belief, Defendant faxed the same and other unsolicited

  facsimiles without the required opt-out language to Plaintiff and at least 40 other recipients or

  sent the same and other advertisements by fax with the required opt-out language but without

  first receiving the recipients’ express invitation or permission and without having an established

  business relationship as defined by the TCPA and its regulations.

         15.     There is no reasonable means for Plaintiff (or any other class member) to avoid

  receiving unauthorized faxes. Fax machines are left on and ready to receive the urgent

  communications their owners desire to receive.

         16.     Defendant’s facsimiles attached as Exhibit A do not display a proper opt-out

  notice as required by 47 C.F.R. § 227(b)(1)(C) and 47 C.F.R. § 64.1200(a)(4).

                                CLASS ACTION ALLEGATIONS

         17.     In accordance with Fed. R. Civ. P. 23(b)(3), Plaintiff brings this class action

  pursuant to the TCPA, on behalf of the following class of persons:

                 All persons who (1) on or after four years prior to the filing of this
                 action, (2) were sent telephone facsimile messages of material
                 advertising the commercial availability or quality of any property,
                 goods, or services by or on behalf of Defendant, (3) from whom
                 Defendant did not obtain “prior express invitation or permission”
                 to send fax advertisements, or (4) with whom Defendant did not
                 have an established business relationship, and (5) where the fax
                 advertisements did not include an opt-out notice compliant with 47
                 C.F.R. § 64.1200(a)(4)(iii).




                                                   4
Case 0:19-cv-60823-WPD Document 1 Entered on FLSD Docket 03/28/2019 Page 5 of 13



  Excluded from the Class are Defendant, its employees, agents and members of the Judiciary.

  Plaintiff seeks to certify a class which include, but are not limited to, the fax advertisements sent

  to Plaintiff. Plaintiff reserves the right to amend the class definition upon completion of class

  certification discovery.

         18.     Class Size (Fed. R. Civ. P. 23(a)(1)): Plaintiff is informed and believes, and upon

  such information and belief avers, that the number of persons and entities of the Plaintiff Class is

  numerous and joinder of all members is impracticable. Plaintiff is informed and believes, and

  upon such information and belief avers, that the number of class members is at least forty.

         19.     Commonality (Fed. R. Civ. P. 23 (a) (2)): Common questions of law and fact

  apply to the claims of all class members. Common material questions of fact and law include, but

  are not limited to, the following:

                 (a)     Whether Defendant sent unsolicited fax advertisements;

                 (b)     Whether Defendant’s faxes sent to other persons, not Plaintiff, constitute

         advertisements;

                 (c)     Whether Defendant’s faxes advertised the commercial availability or

         quality of property, goods, or services;

                 (d)     The manner and method Defendant used to compile or obtain the list of

         fax numbers to which they sent Exhibit A, other unsolicited faxed advertisements or other

         advertisements without the required opt-out language;

                 (e)     Whether Defendant faxed advertisements without first obtaining the

         recipient's prior invitation or permission;

                 (f)     Whether Defendant sent the unsolicited faxed advertisements knowingly

         or willfully;




                                                    5
Case 0:19-cv-60823-WPD Document 1 Entered on FLSD Docket 03/28/2019 Page 6 of 13



                   (g)    Whether Defendant violated the provisions of 47 U.S.C. § 227 and the

         regulations promulgated thereunder;

                   (h)    Whether the faxes contain an “opt-out notice” that complies with the

         requirements of § (b)(1)(C)(iii) of the Act, and the regulations promulgated thereunder,

         and the effect of the failure to comply with such requirements;

                   (i)    Whether Defendant should be enjoined from faxing advertisements in the

         future;

                   (j)    Whether Plaintiff and the other members of the class are entitled to

         statutory damages; and

                   (k)    Whether the Court should award treble damages.

         20.       Typicality (Fed. R. Civ. P. 23 (a) (3)): Plaintiff's claims are typical of the claims

  of all class members. Plaintiff received the same or similar faxes as the faxes sent by or on behalf

  of Defendant advertising the property, goods or services of Defendant during the Class Period.

  Plaintiff is making the same claims and seeking the same relief for itself and all class members

  based upon the same federal statute. Defendant has acted in the same or in a similar manner with

  respect to Plaintiff and all the class members by sending Plaintiff and each member of the class

  the same or similar faxes or faxes which did not contain the proper opt-out language or were sent

  without prior express invitation or permission.

         21.       Fair and Adequate Representation (Fed. R. Civ. P. 23 (a) (4)): Plaintiff will fairly

  and adequately represent and protect the interests of the class. It is interested in this matter, has

  no conflicts, and has retained experienced class counsel to represent the class.

         22.       Predominance and Superiority (Fed. R. Civ. P. 23 (b) (3)): Common questions of

  law and fact predominate over any questions affecting only individual members, and a class




                                                     6
Case 0:19-cv-60823-WPD Document 1 Entered on FLSD Docket 03/28/2019 Page 7 of 13



  action is superior to other methods for the fair and efficient adjudication of the controversy

  because:

                (a)     Proof of the claims of Plaintiff will also prove the claims of the class

         without the need for separate or individualized proceedings;

                (b)     Evidence regarding defenses or any exceptions to liability that Defendant

         may assert and attempt to prove will come from Defendant’s records and will not require

         individualized or separate inquiries or proceedings;

                (c)     Defendant has acted and is continuing to act pursuant to common policies

         or practices in the same or similar manner with respect to all class members;

                (d)     The amount likely to be recovered by individual class members does not

         support individual litigation. A class action will permit a large number of relatively small

         claims involving virtually identical facts and legal issues to be resolved efficiently in one

         proceeding based upon common proofs; and

                (e)     This case is inherently manageable as a class action in that:

                        (i)     Defendant identified persons to receive the fax transmissions and it

                is believed that Defendant’s and/or Defendant’s agents’ computers and business

                records will enable Plaintiff to readily identify class members and establish

                liability and damages;

                        (ii)    Liability and damages can be established for Plaintiff and the class

                with the same common proofs;

                        (iii)   Statutory damages are provided for in the statute and are the same

                for all class members and can be calculated in the same or a similar manner;

                        (iv)    A class action will result in an orderly and expeditious

                administration of claims and it will foster economics of time, effort and expense;

                                                  7
Case 0:19-cv-60823-WPD Document 1 Entered on FLSD Docket 03/28/2019 Page 8 of 13



                         (v)    A class action will contribute to uniformity of decisions

                 concerning Defendant’s practices; and

                         (vi)   As a practical matter, the claims of the class are likely to go

                 unaddressed absent class certification.

                Claim for Relief for Violation of the TCPA, 47 U.S.C. § 227 et seq.

         23.     The TCPA makes it unlawful for any person to “use any telephone facsimile

  machine, computer or other device to send, to a telephone facsimile machine, an unsolicited

  advertisement . . . .” 47 U.S.C. § 227(b)(1)(C).

         25.     The TCPA defines “unsolicited advertisement” as “any material advertising the

  commercial availability or quality of any property, goods, or services which is transmitted to any

  person without that person's prior express invitation or permission, in writing or otherwise.”

  47 U.S.C. § 227 (a) (5).

         26.     Opt-Out Notice Requirements. The TCPA strengthened the prohibitions against

  the sending of unsolicited advertisements by requiring, in § (b)(1)(C)(iii) of the Act, that senders

  of faxed advertisements place a clear and conspicuous notice on the first page of the transmission

  that contains the following among other things (hereinafter collectively the “Opt-Out Notice

  Requirements”):

                 (1)     A statement that the recipient is legally entitled to opt-out of receiving

         future faxed advertisements – knowing that he or she has the legal right to request an opt-

         out gives impetus for recipients to make such a request, if desired;

                 (2)     A statement that the sender must honor a recipient’s opt-out request within

         30 days and the sender’s failure to do so is unlawful – thereby encouraging recipients to

         opt-out, if they did not want future faxes, by advising them that their opt-out requests will

         have legal “teeth”;

                                                     8
Case 0:19-cv-60823-WPD Document 1 Entered on FLSD Docket 03/28/2019 Page 9 of 13



                (3)     A statement advising the recipient that he or she may opt-out with respect

         to all of his or her facsimile telephone numbers and not just the ones that receive a faxed

         advertisement from the sender – thereby instructing a recipient on how to make a valid

         opt-out request for all of his or her fax machines;

                (4)     The opt-out language must be conspicuous.

         The requirement of (1) above is incorporated from § (b)(D)(ii) of the Act. The

  requirement of (2) above is incorporated from § (b)(D)(ii) of the Act and the rules and

  regulations of the Federal Communications Commission (the “FCC”) in ¶ 31 of its 2006 Report

  and Order, 21 F.C.C.R. 3787, 2006 WL 901720, which rules and regulations took effect on

  August 1, 2006). The requirements of (3) above are contained in § (b)(2)(E) of the Act and

  incorporated into the Opt-Out Notice Requirements via § (b)(2)(D)(ii). Compliance with the Opt-

  Out Notice Requirements is neither difficult nor costly. The Opt-Out Notice Requirements are

  important consumer protections bestowed by Congress upon the owners of the telephone lines

  and fax machines giving them the right, and means, to stop unwanted faxed advertisements.

         27.    2006 FCC Report and Order. The TCPA, in § (b)(2) of the Act, directed the

  FCC to implement regulations regarding the TCPA, including the TCPA’s Opt-Out Notice

  Requirements and the FCC did so in its 2006 Report and Order, which in addition provides

  among other things:

                A.      The definition of, and the requirements for, an established business

         relationship for purposes of the first of the three prongs of an exemption to liability under

         § (b)(1)(C)(i) of the Act and provides that the lack of an “established business

         relationship” precludes the ability to invoke the exemption contained in § (b)(1)(C) of the

         Act (See 2006 Report and Order ¶¶ 8-12 and 17-20);




                                                   9
Case 0:19-cv-60823-WPD Document 1 Entered on FLSD Docket 03/28/2019 Page 10 of 13



                  B.     The required means by which a recipient’s facsimile telephone number

          must be obtained for purposes of the second of the three prongs of the exemption under §

          (b)(1)(C)(ii) of the Act and provides that the failure to comply with these requirements

          precludes the ability to invoke the exemption contained in § (b)(1)(C) of the Act (See

          2006 Report and Order ¶¶ 13-16);

                  C.     The things that must be done in order to comply with the Opt-Out Notice

          Requirements for the purposes of the third of the three prongs of the exemption under §

          (b)(1)(C)(iii) of the Act and provides that the failure to comply with these requirements

          precludes the ability to invoke the exemption contained in § (b)(1)(C) of the Act (See

          2006 Report and Order ¶¶ 24-34);

                  D.     The failure of a sender to comply with the Opt-Out Notice Requirements

          precludes the sender from claiming that a recipient gave “prior express invitation or

          permission” to receive the sender’s fax (See Report and Order ¶ 48).

          As a result thereof, a sender of a faxed advertisement who fails to comply with the Opt-

   Out Notice Requirements has, by definition, transmitted an unsolicited advertisement under the

   TCPA. This is because such a sender can neither claim that the recipients of the faxed

   advertisement gave “prior express invitation or permission” to receive the fax nor can the sender

   claim the exemption from liability contained in § (b)(C)(1) of the Act.

          28.     The Faxes. Defendant sent the Faxes on or about March 29, 2018, June 8, 2018,

   June 27, 2018 and July 6, 2018, via facsimile transmission from telephone facsimile machines,

   computers, or other devices to the telephone lines and facsimile machines of Plaintiff and

   members of the Plaintiff Class. The Faxes constituted advertisements under the Act and the

   regulations implementing the Act. Defendant failed to comply with the Opt-Out Requirements

   in connection with the Faxes. The Faxes were transmitted to persons or entities without their

                                                   10
Case 0:19-cv-60823-WPD Document 1 Entered on FLSD Docket 03/28/2019 Page 11 of 13



   prior express invitation or permission and/or Defendant is precluded from asserting any prior

   express invitation or permission or that Defendant had an established business relationship with

   Plaintiff and other members of the class, because of the failure to comply with the Opt-Out

   Notice Requirements. By virtue thereof, Defendant violated the TCPA and the regulations

   promulgated thereunder by sending the Faxes via facsimile transmission to Plaintiff and

   members of the Class. Plaintiff seeks to certify a class which includes these Faxes and all others

   sent during the four years prior to the filing of this case through the present.

             29.   Defendant’s Other Violations. Plaintiff is informed and believes, and upon such

   information and belief avers, that during the period preceding four years of the filing of this

   Complaint and repeatedly thereafter, Defendant has sent via facsimile transmission from

   telephone facsimile machines, computers, or other devices to telephone facsimile machines of

   members of the Plaintiff Class other faxes that constitute advertisements under the TCPA that

   were transmitted to persons or entities without their prior express invitation or permission

   (and/or that Defendant is precluded from asserting any prior express invitation or permission or

   that Defendant had an established business relationship because of the failure to comply with the

   Opt-Out Notice Requirements in connection with such transmissions). By virtue thereof,

   Defendant violated the TCPA and the regulations promulgated thereunder. Plaintiff is informed

   and believes, and upon such information and belief avers, that Defendant may be continuing to

   send unsolicited advertisements via facsimile transmission in violation of the TCPA and the

   regulations promulgated thereunder, and absent intervention by this Court, will do so in the

   future.

             30.   The TCPA provides a private right of action to bring this action on behalf of

   Plaintiff and the Plaintiff Class to redress Defendant’s violations of the Act, and provides for




                                                     11
Case 0:19-cv-60823-WPD Document 1 Entered on FLSD Docket 03/28/2019 Page 12 of 13



   statutory damages. 47 U.S.C. § 227(b)(3). The Act also provides that injunctive relief is

   appropriate. Id.

          31.     The TCPA is a strict liability statute, so Defendant is liable to Plaintiff and the

   other class members even if its actions were only negligent.

          32.     Defendant knew or should have known that (a) Plaintiff and the other class

   members had not given prior express invitation or permission for Defendant or anybody else to

   fax advertisements about Defendant’s property, goods or services; (b) Plaintiff and the other

   class members did not have an established business relationship; (c) Defendant transmitted

   advertisements; (d) the Faxes did not contain the required Opt-Out Notice; and (e) Defendant’s

   transmission of advertisements that did not contain the required opt-out notice or were sent

   without prior express invitation or permission was unlawful.

          33.     Defendant’s actions caused damages to Plaintiff and the other class members.

   Receiving Defendant’s junk faxes caused Plaintiff and the other recipients to lose paper and

   toner consumed in the printing of Defendant’s faxes. Moreover, Defendant’s faxes used

   Plaintiff's and the other class members’ telephone lines and fax machine. Defendant’s faxes cost

   Plaintiff and the other class members time, as Plaintiff and the other class members and their

   employees wasted their time receiving, reviewing and routing Defendant’s unauthorized faxes.

   That time otherwise would have been spent on Plaintiff's and the other class members’ business

   or personal activities. Defendant’s faxes intruded into Plaintiff’s and other class members’

   seclusion and violated their right to privacy, including their interests in being left alone. Finally,

   the injury and property damage sustained by Plaintiff and the other class members from the

   sending of Defendant’s advertisements occurred outside of Defendant’s premises.




                                                    12
Case 0:19-cv-60823-WPD Document 1 Entered on FLSD Docket 03/28/2019 Page 13 of 13



          WHEREFORE, Plaintiff, SANDUSKY WELLNESS CENTER, LLC, individually and

   on behalf of all others similarly situated, demands judgment in its favor and against Defendant,

   SURPLUS DIABETICS, INC., as follows:

          A.      That the Court adjudge and decree that the present case may be properly

   maintained as a class action, appoint Plaintiff as the representative of the class, and appoint

   Plaintiff’s counsel as counsel for the class;

          B.      That the Court award actual monetary loss from such violations or the sum of five

   hundred dollars ($500.00) for each violation, whichever is greater, and that the Court award

   treble damages of $1,500.00 if the violations are deemed “willful or knowing”;

          C.      That Court enjoin Defendant from additional violations; and

          D.      That the Court award pre-judgment interest, costs, and such further relief as the

   Court may deem just and proper.

                                                   Respectfully submitted,

                                                   SANDUSKY WELLNESS CENTER, LLC,
                                                   individually, and as the representative of a class of
                                                   similarly-situated persons

                                          By:      /s/ Ryan M. Kelly
                                                    Ryan M. Kelly – FL Bar No.: 90110

                                                   ANDERSON + WANCA
                                                   3701 Algonquin Road, Suite 500
                                                   Rolling Meadows, IL 60008
                                                   Telephone: 847/368-1500
                                                   Fax: 847/368-1501
                                                   rkelly@andersonwanca.com




                                                     13
